Citation Nr: 0212659	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-32 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29 for the period from September 6, 
1996 to October 15, 1996 for treatment of a service-connected 
disability.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

(The claim of entitlement to an increased evaluation for PTSD 
will be the subject of a later post-development decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought. 

The Board is undertaking additional development on the issue 
for an increased evaluation for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Thereafter, the Board 
will provide notice of that development as required by Rule 
of Practice 903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  It is not shown that the veteran's 1996 VA hospital 
admission for a period in excess of 21 days was for the 
treatment of a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service- 
connected disability for a period in excess of 21 days have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was 
specifically considered by the RO in the Supplemental 
Statement of the Case issued in May 2002.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

Moreover, the RO undertook to obtain all relevant evidence 
and associated same with the claims file.  The veteran was 
informed that his claim for a temporary total rating was 
denied because his hospitalization was not required for a 
service-connected disability.  He was offered an opportunity 
to submit evidence to the contrary. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no basis to suppose that 
further efforts by the VA would be any more productive.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran asserts that he was hospitalized in excess of 21 
days for treatment of his service-connected PTSD from 
September 6, 1996 to October 15, 1996.  The veteran asserts 
that his hospitalizations were for more than 21 days, and 
that he is entitled to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

VA Regulation 38 C.F.R. § 4.29 provides, in part, for the 
following:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital 
for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense 
for a service-connected disability for a period in 
excess of 21 days.

(b)	Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a 
period in excess of 21 days, the increase to a total 
rating will be granted from the first day of such 
treatment.  If service connection for the disability 
under treatment is granted after hospital admission, the 
rating will be from the first day of hospitalization if 
otherwise in order.

The evidentiary record shows that the veteran was 
hospitalized at the hospitalized at the VA hospital in 
Murfreesboro, Tennessee, for detoxification and treatment of 
substance dependence.  He was hospitalized for assaultive 
behavior.  The veteran was put into a program to maintain 
sobriety.  The record reflects no specific treatment for 
anything other than his alcohol abuse.  The discharge summary 
report shows the major reason for the veteran's hospital stay 
was his alcohol dependence.  While PTSD was also included in 
the diagnosis, it by way of history only, and was not 
indicated as a diagnosis responsible for the major part of 
his hospital stay.  In addition, a "21-day certificate" from 
the treating VA facility was to the effect that the major 
diagnosis for this period of hospitalization was substance 
abuse.  Follow-up was with AA, and PTSD was not mentioned.  
Moreover, the medical record does not support that the 
veteran's alcoholism is secondary to his PTSD. 

In a case such as this, where the underlying disability for 
which treatment was provided while the veteran was 
hospitalized is not service connected, the regulation, and 
not the evidence is dispositive.  Since the veteran is not 
service connected for alcohol-substance dependence, which is 
required to award him the benefits he seeks, there is no 
basis to allow the claim.  As there is no basis to grant a 
temporary total rating for the veteran's hospitalization from 
September 6, to October 15, 1996, the veteran's claim must be 
denied.



ORDER

Entitlement to a temporary total disability rating for the 
period from September 6, 1996 to October 15, 1996 for 
treatment of a service-connected disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

